Citation Nr: 1044759	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to August 1947 
and then again from January 1948 to January 1953.  The Veteran 
died in May 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  

In January 2009, the appellant presented testimony at a hearing 
conducted at the Huntington RO before a Decision Review Officer 
(DRO).  In June 2010, the appellant presented testimony at a 
personal hearing conducted at the Huntington RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  Transcripts of these 
personal hearings are in the Veteran's claims folder.

After the claim for entitlement to service connection for the 
cause of the Veteran's death was denied in the September 2005 
rating decision, the appellant stated in her February 2007 
substantive appeal that she believed her husband's service-
connected postgastrectomy syndromes contributed to his death and 
therefore she believed she should be entitled to Dependency and 
Indemnity Compensation (DIC).  A June 2008 deferred rating 
decision noted the appellant's contention that she is entitled to 
DIC and also that she had never submitted a Form 21-534.  She 
submitted the form in June 2008.  In a February 2009 rating 
decision, the claim for entitlement to accrued benefits was 
denied.  In April 2009, the appellant was notified that her 
claims for accrued benefits and death pension benefits were 
denied.  

During her June 2010 hearing, the appellant stated that she 
wanted a 100 percent disability rating posthumously.  The 
undersigned noted that the claim for accrued benefits was denied 
in a February 2008 rating decision and that there was no timely 
notice of disagreement (NOD) filed with that denial.  In a June 
2010 statement submitted in connection with her appeal, the 
appellant again requested 100 percent disability posthumously.  

The Board concludes that clarification is necessary to address 
the appellant's claim for "100 percent disability 
posthumously."  As previously stated, her claim for accrued 
benefits was denied and the appeal period has expired.  However, 
the Board notes that the appellant did submit the June 2008 Form 
21-534 and requested entitlement to DIC.  Although DIC may be 
granted where the cause of a Veteran's death is service-connected 
(DIC under 38 U.S.C.A. § 1310), it may also be granted where the 
Veteran had a total disability rating in effect for 10 years or 
more or where, but for a clear and unmistakable error in a rating 
decision made during his lifetime, would have had a total 
disability rating in effect for 10 years or more (DIC under 
38 U.S.C.A. § 1318).  Entitlement to DIC under section 1318 has 
been addressed by the RO.  The Board concludes that the 
appellant should be asked to clarify whether she intended 
to file a claim for DIC under 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  Service-connected disabilities or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there was 
resulting debilitating effects and general impairment of health 
to the extent that would render the person less capable of 
resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

As stated above, the Veteran died in May 2005.  The death 
certificate reflects that the Veteran's immediate cause of death 
was probable ASCVD (arteriosclerotic cardiovascular disease).  
The Veteran was initially service-connected for a duodenal ulcer 
in January 1953 and had been service-connected for subtotal 
gastric resection since April 1954.  He was in receipt of at 
least a 60 percent rating for this disability since May 1954.  

The appellant contends that the Veteran's service-connected 
subtotal gastric resection was a contributory cause of his death.  
Specifically, she testified that as a result of his service-
connected subtotal gastric resection, the Veteran received blood 
transfusions.  The appellant asserts that the Veteran contracted 
antiphospholipid syndrome (APS) as a result of these blood 
transfusions.  She testified that APS affects the kidneys, lungs, 
and heart.  The appellant contends that APS led to the 
development of his ASCVD that led to the Veteran's death.

A January 2009 VA examination addresses the appellant's 
contention.  Although the examiner thoroughly explains his 
conclusion that APS was not related to the Veteran's service-
connected subtotal gastric resection, he did not thoroughly 
support his conclusion that the Veteran's cause of death was not 
caused by and did not have any relationship to his service-
connected subtotal gastric resection.  The Board is cognizant of 
the regulation that provides that service-connected disabilities 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of 
whether there was resulting debilitating effects and general 
impairment of health to the extent that would render the person 
less capable of resisting the effects of either disease or injury 
primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Service-connected subtotal gastric resection 
clearly affects at least one vital organ, the stomach.  Moreover, 
the Veteran was service connected for his disability since 1954 
at 60 percent.  Accordingly, the Board finds that a remand for a 
clarifying medical opinion is necessary.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The Court stated that the content of the notice letter 
will depend upon the information provided in the claimant's 
application and that the letter should be "tailored" to be 
responsive to the details of the application submitted.  Although 
there are particularized notice obligations with respect to a 
claim for DIC benefits, there is no preliminary obligation on the 
part of VA to conduct a predecisional adjudication of the claim 
prior to providing compliant notice.

The Board notes that the appellant has not been provided with a 
notice letter that fully complies with Hupp.  On remand, the 
appellant should be provided with a notice letter outlining the 
Veteran's service-connected conditions (subtotal gastric 
resection), an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service connected.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
notice that fully complies with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In particular the appellant should be 
provided with a: (1) a statement of the 
conditions for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  At the time of his death, the 
Veteran was service-connected for subtotal 
gastric resection.  The appellant should be 
provided with notice that explains the 
evidence and information required to 
substantiate a DIC claim based on this 
disability, as well as a condition not yet 
service-connected.  

2.  The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
his service treatment records, post-service 
treatment records, January 2009 VA opinion, 
and to comment as to whether it was at least 
as likely as not that the Veteran's service-
connected disability (subtotal gastric 
resection) was a principal or contributory 
cause of his death.  

The Board is particularly interested in an 
explanation/discussion as to whether the 
Veteran's service-connected subtotal gastric 
resection involved active processes affecting 
vital organs and whether it contributed to 
his cause of death (ASCVD) from the viewpoint 
of whether there were resulting debilitating 
effects and general impairment of health to 
the extent that would render the Veteran less 
capable of resisting the effects of either 
disease or injury primarily causing his 
death.  

(The term "principal cause of death" means 
the primary cause of death that singly or 
jointing with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.)

(The term "contributory cause of death" means 
one inherently not related to the principal 
cause; which contributed substantially or 
materially to cause death; which combined to 
cause death; or which aided or lent 
assistance to the production of death.  It is 
not sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal connection.)

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



